DETAILED ACTION
	This is a first office action in response to application 17/342,783 filed 06/09/2021, in which claims 1-6 are presented for examination. Currently claims 1-6 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suyama et al. U.S. Patent Application Publication No. 2018/0254015 A1 hereinafter Suyama.

Consider Claim 1:
	Suyama discloses a liquid crystal display device comprising: (Suyama, See Abstract.)
(Suyama, [0079], “The display portion 500 has formed thereon a plurality of data signal lines SL, a plurality of scanning signal lines GL, and a plurality of pixel forming portions 10 disposed in a matrix corresponding to the data signal lines SL and the scanning signal lines GL.”)
	a control circuit configured to control an operation of the liquid crystal panel; and (Suyama, [0080], “The display control portion 200 is typically realized by an IC (integrated circuit).”)
	a counter configured to increase and decrease a count value with an elapse of time, (Suyama, [0089], “The polarity bias management circuit 250 includes a counter (referred to as a "balance counter") 260 for holding a polarity bias value obtained on the basis of the vertical synchronization signal Vsync provided by the timing control circuit 230.  The polarity bias value held in the balance counter 260 is represented by the symbol "Nb".”)
	wherein each of the pixels is provided with a first electrode and a second electrode, (Suyama, [0079], Each pixel forming portion 10 includes a thin-film transistor (TFT) 11, which has a gate terminal (also referred to as a "control terminal") connected to a corresponding scanning signal line GL and a source terminal (also referred to as a "first conductive terminal") connected to a corresponding data signal line SL, a pixel electrode 12 connected to a drain terminal (also referred to as a "second conductive terminal") of the TFT 11, a common electrode 13 provided in common for the pixel forming portions 10, and a liquid crystal layer provided in common for the pixel forming portions 10 between the pixel electrode 12 and the common electrode 13.”)
	the liquid crystal panel is configured to be switched between a first mode and a second mode, (Suyama, [0098], [0094], “The selector 220 operates as below upon provision of the polarity signal Spl from the polarity inversion control circuit 270.  Specifically, if the negative gamma circuit 420 was selected for the immediately preceding refresh, the positive gamma circuit 410 is selected for the current limit refresh, or if the positive gamma circuit 410 was selected for the immediately preceding refresh, the negative gamma circuit 420 is selected for the current refresh.  As a result, regardless of the polarity bias value Nb, if a positive data voltage was generated for the previous refresh, a negative data voltage is generated for the current refresh, or if a negative data voltage was generated for the previous refresh, a positive data voltage is generated for the current refresh.”)
	the number of pixels and an arrangement of pixels in which a potential of the second electrode is set to be higher than a potential of the first electrode in the first mode are the same as the number of pixels and an arrangement of pixels in which the potential of the first electrode is set to be higher than the potential of the second electrode in the second mode, (Suyama, [0102], “In this manner, focusing on one pixel forming portion 10 to which positive image data is inputted, input image data is provided to the positive gamma circuit 410 so as to perform control such that the polarity bias value Nb increases, or input image data is provided to the negative gamma circuit 420 so as to perform control such that the polarity bias value Nb decreases.  However, image data for one display screen includes not only pieces of positive image data but also the same number of pieces of negative image data.  Accordingly, focusing on another pixel forming portion 10 to which negative image data for the same display screen is inputted, input image data is provided to the negative gamma circuit 420 so as to perform control such that the polarity bias value Nb increases, or input image data is provided to the positive gamma circuit 410 so as to perform control such that the polarity bias value Nb decreases.  As a result, in either case, a polarity bias of the voltage applied to the liquid crystal layer can match the polarity bias value Nb managed by the polarity bias management circuit 250.”)
	the counter starts counting in accordance with a supply timing of a first vertical synchronization signal among a plurality of vertical synchronization signals supplied from outside multiple times, (Suyama, [0089], “The polarity bias management circuit 250 includes a counter (referred to as a "balance counter") 260 for holding a polarity bias value obtained on the basis of the vertical synchronization signal Vsync provided by the timing control circuit 230.”)
	gradually increases the count value while the liquid crystal panel is operated in the first mode, and gradually decreases the count value while the liquid crystal panel is operated in the second mode, and (Suyama, [0092-0102], [0089], “Upon each provision of the vertical synchronization signal Vsync from the timing control circuit 230, the polarity bias management circuit 250 adds or subtracts the number of receptions of the vertical synchronization signal Vsync to or from the polarity bias value Nb held in the balance counter 260, on the basis of a polarity signal Spl to be described later.  Whether to add or subtract the number of receptions of the vertical synchronization signal Vsync is determined by the polarity signal Spl to be described later.  More specifically, upon each provision of the polarity signal Spl from the polarity inversion control circuit 270, the polarity bias management circuit 250 increments or decrements the polarity bias value Nb stored in the balance counter 260 by "1".  As a result, the polarity bias value Nb becomes "positive", "0", or "negative".  Such a polarity bias value Nb has preset limits (upper and lower bounds), and when the polarity bias value Nb reaches either the upper or lower bound, the polarity bias management circuit 250 outputs the balance-limit-hit signal Sbh to the timing control circuit 230.”)
	the control circuit sets a determination timing in accordance with the supply timing of a latest vertical synchronization signal, operates the liquid crystal panel in the first mode when the count value at the determination timing is equal to or less than a first threshold, and operates the liquid crystal panel in the second mode when the count value at the determination timing is equal to or greater than a second threshold that is greater than the first threshold. (Suyama, [0092-0102], [0118], [0092], “Next, the occurrence rate R obtained by equation (1) and the threshold stored in the threshold register 232 are compared by the comparison circuit 235.  As a result, when the occurrence rate R is determined to be less than the threshold, the timing control circuit 230 generates a refresh signal Sref to update an image being displayed on the display portion 500, and outputs the signal to the polarity inversion control circuit 270 and the polarity bias management circuit 250.  On the other hand, when the occurrence rate R is determined to be greater than or equal to the threshold, the timing control circuit 230 generates and outputs a refresh signal Sref to the polarity inversion control circuit 270 and the polarity bias management circuit 250, and further, outputs an occurrence frequency signal Sr, which indicates the occurrence rate R, to the polarity inversion control circuit 270.  Accordingly, the case where the occurrence rate R is determined to be less than the threshold and the case where the occurrence rate R is determined to be greater than or equal to the threshold will be described separately below.  The following descriptions focus on one pixel forming portion 10 to which positive image data is inputted.”)

Consider Claim 2:
	Suyama discloses the liquid crystal display device according to claim 1, wherein, when the count value at the determination timing is a value between the first threshold and the second threshold, the control circuit operates the liquid crystal panel in one of the first mode and the second mode that is different from the mode immediately preceding the determination timing. (Suyama, [0118], [0103], “The refreshing has been described with respect to the limit refresh, which is performed when vertical synchronization signals Vsync provided from the host 90 to the polarity bias management circuit 250 are counted by the balance counter 260 and the count value exceeds a limit.  However, in some cases, a forced refresh signal Sfrf for a forced refresh (intended refresh) is provided from the host 90 to the timing control circuit 230.  In the case of such a forced refresh, the occurrence rate R that is greater than or equal to the threshold is not obtained by equation (1).  Accordingly, as in the aforementioned case, the forced refresh is performed by inverting a polarity with which an immediately preceding refresh has been performed.  Therefore, any description about the operation of the display control portion 200 for the forced refresh will be omitted.”)

Consider Claim 3:
	Suyama discloses the liquid crystal display device according to claim 1, wherein an initial value of the count value of the counter before the counting is started is set to be equal to or less than the first threshold or equal to or greater than the second threshold. (Suyama, [0118], “At this time, the timing control circuit 230 obtains an occurrence rate R of the limit refresh by assigning a count value in the limit counter 233, which counts the number of receptions of the balance-limit-hit signal Sbh, and a count value in the refresh counter 234, which counts the number of receptions of the forced refresh signal Sfrf and the balance-limit-hit signal Sbh, to equation (1), and the timing control circuit 230 compares the occurrence rate R and a threshold preset in the threshold register 232 (in the present embodiment, 60%).  In the present embodiment, both the count value in the refresh counter 234 and the count value in the limit counter 233 are 1, and therefore, the occurrence rate R is 50% as obtained by equation (1).  On the other hand, the threshold in the threshold register 232 is 60%.  Accordingly, the occurrence rate R is determined to be less than the threshold, and the timing control circuit 230 simply outputs a refresh signal Sref but no occurrence frequency signal Sr.”)

Consider Claim 4:
	Suyama discloses a display system comprising: the liquid crystal display device according to claim 1; and a control device configured to supply an image signal and a vertical synchronization signal to the liquid crystal display device three or more times, (Suyama, [0088], “Moreover, upon each reception of the vertical synchronization signal Vsync from the host 90, the timing control circuit 230 outputs the received signal to the polarity bias management circuit 250.  Note that in some cases, the refresh performed by the timing control circuit 230 on the basis of the balance-limit-hit signal Sbh received from the polarity bias management circuit 250 will also be referred to as the "limit refresh" or "unintended refresh", and the balance-limit-hit signal Sbh will also be referred to as the "limit-hit signal".)
	wherein a time length between supply timings of two vertical synchronization signals that are successive in time is not uniform. (Suyama, [0109], “Three periods T1 to T3 shown in FIG. 4 denote a high-frequency drive period T1, a pause frame period T2, and a limit refresh period T3, respectively.  In the high-frequency drive period T1, polarity inversion occurs every frame period by means of high-frequency drive, so that the polarity bias value Nb is alternatingly incremented and decremented by "1" around "0".  In the pause frame period T2, the polarity bias value Nb continues to be more negative by means of pause drive.”)

Consider Claim 5:
Suyama discloses a display panel comprising: (Suyama, See Abstract.)
	a first electrode; a second electrode provided to face the first electrode; and a liquid crystal layer provided between the first electrode and the second electrode, (Suyama, [0079], Each pixel forming portion 10 includes a thin-film transistor (TFT) 11, which has a gate terminal (also referred to as a "control terminal") connected to a corresponding scanning signal line GL and a source terminal (also referred to as a "first conductive terminal") connected to a corresponding data signal line SL, a pixel electrode 12 connected to a drain terminal (also referred to as a "second conductive terminal") of the TFT 11, a common electrode 13 provided in common for the pixel forming portions 10, and a liquid crystal layer provided in common for the pixel forming portions 10 between the pixel electrode 12 and the common electrode 13.”)
	wherein the display panel is configured to start writing a pixel signal input from outside in accordance with a vertical synchronization signal input from outside, (Suyama, [0085], “FIG. 3 is a block diagram illustrating the configuration of the display control portion 200 included in the liquid crystal display device 100 in the present embodiment.  As shown in FIG. 3, the display control portion 200 includes frame memory 210, a timing control circuit 230, a polarity bias management circuit 250, a polarity inversion control circuit 270, and a selector 220.  Data DAT transmitted from the host 90 includes image data DV, a control signals SC, such as a vertical synchronization signal Vsync or a horizontal synchronization signal Hsync, and a forced refresh signal Sfrf for forcing an image refresh, such as a RAM write signal Srw or an image update detection signal Svr.  Such a refresh in accordance with the forced refresh signal Sfrf is referred to as a "forced refresh" or an "intended refresh".”)
	in a plurality of display frame periods, operate in a first mode in which a potential of the first electrode is higher than a potential of the second electrode, and a second mode in which the potential of the second electrode is higher than the potential of the first electrode, and (Suyama, [0092-0102], [0089], “Upon each provision of the vertical synchronization signal Vsync from the timing control circuit 230, the polarity bias management circuit 250 adds or subtracts the number of receptions of the vertical synchronization signal Vsync to or from the polarity bias value Nb held in the balance counter 260, on the basis of a polarity signal Spl to be described later.  Whether to add or subtract the number of receptions of the vertical synchronization signal Vsync is determined by the polarity signal Spl to be described later.  More specifically, upon each provision of the polarity signal Spl from the polarity inversion control circuit 270, the polarity bias management circuit 250 increments or decrements the polarity bias value Nb stored in the balance counter 260 by "1".  As a result, the polarity bias value Nb becomes "positive", "0", or "negative".  Such a polarity bias value Nb has preset limits (upper and lower bounds), and when the polarity bias value Nb reaches either the upper or lower bound, the polarity bias management circuit 250 outputs the balance-limit-hit signal Sbh to the timing control circuit 230.”)
	drive the first electrode and the second electrode after the supply of a predetermined vertical synchronization signal, (Suyama, [0103], “The refreshing has been described with respect to the limit refresh, which is performed when vertical synchronization signals Vsync provided from the host 90 to the polarity bias management circuit 250 are counted by the balance counter 260 and the count value exceeds a limit.”)
	in one of the first mode and the second mode that has a shorter total time during a period from a start of a first write of a pixel signal to the display panel to a timing according to the predetermined vertical synchronization signal. (Suyama, [0109], “Three periods T1 to T3 shown in FIG. 4 denote a high-frequency drive period T1, a pause frame period T2, and a limit refresh period T3, respectively.  In the high-frequency drive period T1, polarity inversion occurs every frame period by means of high-frequency drive, so that the polarity bias value Nb is alternatingly incremented and decremented by "1" around "0".  In the pause frame period T2, the polarity bias value Nb continues to be more negative by means of pause drive.”)

Consider Claim 6:
	Suyama discloses a display panel comprising: (Suyama, See Abstract.)
(Suyama, [0079], Each pixel forming portion 10 includes a thin-film transistor (TFT) 11, which has a gate terminal (also referred to as a "control terminal") connected to a corresponding scanning signal line GL and a source terminal (also referred to as a "first conductive terminal") connected to a corresponding data signal line SL, a pixel electrode 12 connected to a drain terminal (also referred to as a "second conductive terminal") of the TFT 11, a common electrode 13 provided in common for the pixel forming portions 10, and a liquid crystal layer provided in common for the pixel forming portions 10 between the pixel electrode 12 and the common electrode 13.”)
	wherein the display panel is configured to start writing a pixel signal input from outside in accordance with a vertical synchronization signal input from outside, (Suyama, [0085], “FIG. 3 is a block diagram illustrating the configuration of the display control portion 200 included in the liquid crystal display device 100 in the present embodiment.  As shown in FIG. 3, the display control portion 200 includes frame memory 210, a timing control circuit 230, a polarity bias management circuit 250, a polarity inversion control circuit 270, and a selector 220.  Data DAT transmitted from the host 90 includes image data DV, a control signals SC, such as a vertical synchronization signal Vsync or a horizontal synchronization signal Hsync, and a forced refresh signal Sfrf for forcing an image refresh, such as a RAM write signal Srw or an image update detection signal Svr.  Such a refresh in accordance with the forced refresh signal Sfrf is referred to as a "forced refresh" or an "intended refresh".”)
	in a plurality of display frame periods, operate in a first mode in which a potential of the first electrode is higher than a potential of the second electrode, and a second mode in which the potential of the second electrode is higher than the potential of the first electrode, and (Suyama, [0092-0102], [0089], “Upon each provision of the vertical synchronization signal Vsync from the timing control circuit 230, the polarity bias management circuit 250 adds or subtracts the number of receptions of the vertical synchronization signal Vsync to or from the polarity bias value Nb held in the balance counter 260, on the basis of a polarity signal Spl to be described later.  Whether to add or subtract the number of receptions of the vertical synchronization signal Vsync is determined by the polarity signal Spl to be described later.  More specifically, upon each provision of the polarity signal Spl from the polarity inversion control circuit 270, the polarity bias management circuit 250 increments or decrements the polarity bias value Nb stored in the balance counter 260 by "1".  As a result, the polarity bias value Nb becomes "positive", "0", or "negative".  Such a polarity bias value Nb has preset limits (upper and lower bounds), and when the polarity bias value Nb reaches either the upper or lower bound, the polarity bias management circuit 250 outputs the balance-limit-hit signal Sbh to the timing control circuit 230.”)
	switch modes when a difference between a total time of the first mode and a total time of the second mode is within a predetermined time, during a period from a start of a first write of a pixel signal to the display panel to a timing according to a predetermined vertical synchronization signal. (Suyama, [0052], [0091], [0118], [0092], “Next, the occurrence rate R obtained by equation (1) and the threshold stored in the threshold register 232 are compared by the comparison circuit 235.  As a result, when the occurrence rate R is determined to be less than the threshold, the timing control circuit 230 generates a refresh signal Sref to update an image being displayed on the display portion 500, and outputs the signal to the polarity inversion control circuit 270 and the polarity bias management circuit 250.  On the other hand, when the occurrence rate R is determined to be greater than or equal to the threshold, the timing control circuit 230 generates and outputs a refresh signal Sref to the polarity inversion control circuit 270 and the polarity bias management circuit 250, and further, outputs an occurrence frequency signal Sr, which indicates the occurrence rate R, to the polarity inversion control circuit 270.  Accordingly, the case where the occurrence rate R is determined to be less than the threshold and the case where the occurrence rate R is determined to be greater than or equal to the threshold will be described separately below.  The following descriptions focus on one pixel forming portion 10 to which positive image data is inputted.”)
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626